DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 1, 2, 7, 9, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ince et al. (US 2006/0184037).
	In regard to claim 1, Ince et al. disclose a filter unit for a Raman microscope mounted with a dark-field objective lens unit, the filter unit comprising:
(a) a frame body (e.g., see “… FIG. 5 shows an alternate embodiment of a light transport section 14 …” in 
    PNG
    media_image1.png
    1363
    1516
    media_image1.png
    Greyscale
 and paragraph 114);
e.g., see “… light transport section 14 may include … UV light source … light sources 18 emit rays 134A, 134B …” in Fig. 5 and paragraphs 110 and 114); and
(c) a long-pass filter that is supported to the frame body to cover the window part of the frame body, and transmits a light having a wavelength longer than the wavelength of the UV light (e.g., “… analyzing section 12 includes … fluorescence (FLS) imaging module 34 … fluorescence imaging module 34 includes a fluorescence imaging system 90 and a fluorescence image capture device 92. Exemplary fluorescence imaging systems 90 may include variety of optical components including, without limitation, microscopes … emission filters … light rays 144 reflected by the examination substrate 16 are collected by the lens system 140 and transmitted to the beam director 98 of the analyzing section 12 … using the fluorescence imaging module. For example, an examination area may be illuminated with UV light thereby targeting the mitochondrial energy state therein. For example, light having a wavelength of about 360 nm may be used to illuminate the examination substrate. Thereafter, light reflected by the substrate may be captured by the light transport section 14 and transmitted to the analyzing section 12. (See FIG. 1) The captured light may undergo a lambda shift from 360 nm to about 460 nm. Thereafter, a fluorescence imaging module 34 may analyze the reflected light for to determine the presence of NADH in the cells …” in paragraphs 102, 107, 114, and 145 or alternatively it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a long-pass filter as the “emission filters” in order to “analyze the reflected light” so as “to determine the presence of NADH in the cells”), having a dark-field UV irradiation function (e.g., “… dark field … illumination …” in paragraph 103), and being able to impart a fluorescence e.g., “… analyzing section 12 includes … fluorescence (FLS) imaging module 34 … Raman spectroscopy modules … fluorescence imaging module 34 includes a fluorescence imaging system 90 and a fluorescence image capture device 92. Exemplary fluorescence imaging systems 90 may include variety of optical components including, without limitation, microscopes … emission filters …” in paragraphs 102 and 107).
	In regard to claim 2 which is dependent on claim 1, Ince et al. also disclose that in addition to the UV light emitting elements, at least one set of RGB light emitting elements or at least one full-color light emitting element is disposed around the window part (e.g., “… light transport section 14 may include a number of light sources. For example, a white light source and a UV light source …” in paragraph 110).
	In regard to claim 7, Ince et al. disclose a Raman microscope for measuring Raman spectra of a sample, the Raman microscope comprising:
(a) a plurality of UV light emitting elements that are disposed around an optical axis that joins a sample and a bright-field objective lens, and emits UV light along the optical axis, wherein the plurality of UV light emitting elements is disposed around a window part of a frame body (e.g., see “… light transport section 14 may include … UV light source … light sources 18 emit rays 134A, 134B …  light rays 144 reflected by the examination substrate 16 are collected by the lens system 140 and transmitted to the beam director 98 of the analyzing section 12 …” in Fig. 5 and paragraphs 110 and 114);
(b) a ring-shaped lens that is disposed on the same side as the bright-field objective lens relative to the sample to irradiate the UV light from the plurality of UV light emitting elements to a measurement portion on the sample by a dark-field e.g., see “… dark field … illumination … lens system 140 may be used to focus the light rays 134A, 134B …” in Fig. 5 and paragraphs 103 and 114); and
(c) a long-pass filter that is disposed on the optical axis on the side opposite to the sample side with the bright-field objective lens at a center and that transmits a light having a wavelength longer than the wavelength of the UV light, wherein the long-pass filter is supported to the frame body to cover the window part of the frame body (e.g., see “… analyzing section 12 includes … fluorescence (FLS) imaging module 34 … fluorescence imaging module 34 includes a fluorescence imaging system 90 and a fluorescence image capture device 92. Exemplary fluorescence imaging systems 90 may include variety of optical components including, without limitation, microscopes … emission filters … light rays 144 reflected by the examination substrate 16 are collected by the lens system 140 and transmitted to the beam director 98 of the analyzing section 12 … using the fluorescence imaging module. For example, an examination area may be illuminated with UV light thereby targeting the mitochondrial energy state therein. For example, light having a wavelength of about 360 nm may be used to illuminate the examination substrate. Thereafter, light reflected by the substrate may be captured by the light transport section 14 and transmitted to the analyzing section 12. (See FIG. 1) The captured light may undergo a lambda shift from 360 nm to about 460 nm. Thereafter, a fluorescence imaging module 34 may analyze the reflected light for to determine the presence of NADH in the cells …” in Fig. 5 and paragraphs 102, 107, 114, and 145 or alternatively it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a long-pass filter as the “emission filters” in order to “analyze the reflected light” so as “to determine the presence of NADH in the cells”).
9 which is dependent on claim 7, it should be noted that a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” (Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)) if the prior art apparatus teaches all the structural limitations of the claim (MPEP § 2114).  Thus, “for observing curing process of a resin” was not given any patentable weight since the intended use of observing curing process of a resin does not appear to impose any additional structural limitations on the claimed apparatus.  Thus the cited prior art is applied as in claim 7 above.
	In regard to claim 11 which is dependent on claim 7, Ince et al. also disclose that in addition to the UV light emitting elements, at least one set of RGB light emitting elements or at least one full-color light emitting element for irradiating light of a plurality of colors to the sample is disposed around the optical axis (e.g., “… light transport section 14 may include a number of light sources. For example, a white light source and a UV light source …” in paragraph 110), and the Raman microscope comprises:  a camera that takes images of a reflected light of each color from the sample through the bright-field objective lens and the long-pass filter sequentially; and a sample recognizer that recognizes the sample distributed in a field of the camera based on observation images for each color imaged by the camera (e.g., “… reflectance spectrophotometry … analysis of discrete wavelengths outputs of a color sensitive imaging device. Microcirculatory Hb saturation, microcirculatory Hb concentration, and microcirculatory hematocrit can all be measured…” in paragraph 61 and 63).
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ince et al. (US 2006/0184037) in view of Huang (US 2017/0138860).
In regard to claim 3 which is dependent on claim 1, Ince et al. also disclose that in addition to the UV light emitting elements, a mercury lamp and/or a neon lamp is disposed around the window part (e.g., “… mercury lamp …” in paragraph 110).  The unit of Ince et al. lacks an explicit description that the “mercury lamp” is a reference light source for wavenumber calibration of the Raman microscope.  However, Raman spectroscopy modules are well known in the art (e.g., see “… atomic emission lines of mercury-argon spectral calibration lamps can be used for wavelength calibration. The lamps may be those consistent with the HG-1 and AR-1 produced by Ocean Optics, Inc., Dunedin, Fla …” in paragraph 85 of Huang).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional Raman spectroscopy module (e.g., comprising “… mercury-argon spectral calibration lamps …”) for the unspecified “Raman spectroscopy modules” of Ince et al. and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a known conventional Raman spectroscopy module (e.g., comprising a mercury lamp as a reference light source for wavenumber calibration) as the unspecified “Raman spectroscopy modules” of Ince et al.
Claim(s) 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ince et al. (US 2006/0184037) in view of Power (US 2010/0091287).
In regard to claim 4 which is dependent on claim 1, the unit of Ince et al. lacks an explicit description that the long-pass filter is a gradation filter of which a wavelength range of transmission varies in accordance with a position, and is supported to be shiftable along a changing direction of the wavelength range in the window part.  However, emission filters are well known in the art (e.g., see “… high-pass filter. It is formed by a color gradient filter having a varying threshold wavelength across its surface, so that the threshold wavelength within the detection beam path 4 can be set by changing the spatial position of the beam splitter 14 within the detection beam path 4 …” in paragraph 77 of Power).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional emission filter (e.g., comprising “… color gradient filter having a varying threshold wavelength across its surface, so that the threshold wavelength within the detection beam path 4 can be set by changing the spatial position of the beam splitter 14 within the detection beam path 4 …”) for the unspecified “emission filters” of Ince et al. and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a known conventional emission filter (e.g., comprising a gradation filter of which a wavelength range of transmission varies in accordance with a position, and is supported to be shiftable along a changing direction of the wavelength range in the window part) as the unspecified “emission filters” of Ince et al.
5 which is dependent on claim 2, the unit of Ince et al. lacks an explicit description that the long-pass filter is a gradation filter of which a wavelength range of transmission varies in accordance with a position, and is supported to be shiftable along a changing direction of the wavelength range in the window part.  However, emission filters are well known in the art (e.g., see “… high-pass filter. It is formed by a color gradient filter having a varying threshold wavelength across its surface, so that the threshold wavelength within the detection beam path 4 can be set by changing the spatial position of the beam splitter 14 within the detection beam path 4 …” in paragraph 77 of Power).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional emission filter (e.g., comprising “… color gradient filter having a varying threshold wavelength across its surface, so that the threshold wavelength within the detection beam path 4 can be set by changing the spatial position of the beam splitter 14 within the detection beam path 4 …”) for the unspecified “emission filters” of Ince et al. and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a known conventional emission filter (e.g., comprising a gradation filter of which a wavelength range of transmission varies in accordance with a position, and is supported to be shiftable along a changing direction of the wavelength range in the window part) as the unspecified “emission filters” of Ince et al.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ince et al. in view of Huang as applied to claim(s) 3 above, and further in view of Power (US 2010/0091287).
	In regard to claim 6 which is dependent on claim 3, the unit of Ince et al. lacks an explicit description that the long-pass filter is a gradation filter of which a wavelength range of transmission varies in accordance with a position, and is supported to be shiftable along a changing direction of the wavelength range in the window part.  However, emission filters are well known in the art (e.g., see “… high-pass filter. It is formed by a color gradient filter having a varying threshold wavelength across its surface, so that the threshold wavelength within the detection beam path 4 can be set by changing the spatial position of the beam splitter 14 within the detection beam path 4 …” in paragraph 77 of Power).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional emission filter (e.g., comprising “… color gradient filter having a varying threshold wavelength across its surface, so that the threshold wavelength within the detection beam path 4 can be set by changing the spatial position of the beam splitter 14 within the detection beam path 4 …”) for the unspecified “emission filters” of Ince et al. and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a known conventional emission filter (e.g., comprising a gradation emission filters” of Ince et al.
Claim(s) 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ince et al. (US 2006/0184037) in view of Lambert et al. (US 2004/0127778).
	In regard to claim 8 which is dependent on claim 7, Ince et al. also disclose a camera that takes an image of a fluorescence from the sample through the bright-field objective lens and the long-pass filter sequentially (e.g., “… analyzing section 12 includes … fluorescence (FLS) imaging module 34 … fluorescence imaging module 34 includes a fluorescence imaging system 90 and a fluorescence image capture device 92. Exemplary fluorescence imaging systems 90 may include variety of optical components including, without limitation, microscopes … fluorescence imaging module 34 may include a fluorescence optical suite 94 to refine or otherwise alter the light entering the fluorescence module 34. Exemplary components which may be used within the fluorescence optical suite 94 include … emission filters …” in paragraphs 102 and 107).  The microscope of Ince et al. lacks an explicit description of an excitation wavelength selector that selects an excitation wavelength for Raman spectral measurement based on a fluorescence observation image imaged by the camera.  However, Lambert et al. teach (paragraph 134) that “… excitation wavelength can be chosen to increase or maximize the signal to noise ratio. This can be done by making the signal bigger, by inducing resonant Raman by selecting an excitation close to the absorption band of the molecule (but above 400 nm) or by reducing the noise--i.e. reducing fluorescence by operating at a longer wavelength (e.g., 785 nm) for substances that cannot be made Raman resonant or strongly pre-resonant in the 400-1000 nm range …”.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing  et al. for selecting an excitation wavelength for Raman spectral measurement based on a fluorescence observation image imaged by the camera so as to reduce “the noise--i.e. reducing fluorescence”.
	In regard to claim 10 which is dependent on claim 8, it should be noted that a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” (Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)) if the prior art apparatus teaches all the structural limitations of the claim (MPEP § 2114).  Thus, “for observing curing process of a resin” was not given any patentable weight since the intended use of observing curing process of a resin does not appear to impose any additional structural limitations on the claimed apparatus.  Thus the cited prior art is applied as in claim 8 above.
Response to Arguments
Applicant's arguments filed 10 December 2021 have been fully considered but they are not persuasive.
Applicant argues that Ince et al. is entirely silent with regard to at least a long-pass filter that is supported to the frame body to cover the window part of the frame body as generally recited in independent claims 1 and 7 because the alleged long-pass filter in Ince et al. is positioned within the analyzing section 12, which is entirely separate from the light transport section 14 (i.e., the alleged frame body).  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., directly supported) are not recited in the rejected claim(s).  Although the claims are interpreted In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  In this case, Ince et al. also disclose a handheld system comprising analyzer 468 that is directly supported to a frame body 452, 454, 456 to cover a window part of the frame body (e.g., see “… Like the previous embodiments, the body 402 may be rigid or flexible … image capture device 468 may comprise any of devices useful in capturing and analyzing an image received from a substrate …” in 
    PNG
    media_image2.png
    1713
    2727
    media_image2.png
    Greyscale
 and paragraphs 127-128).  Thus Ince et al. disclose or suggest at least a long-pass filter that is supported (either directly or indirectly) to the frame body to cover the window part of the frame body.  Therefore, the cited prior art teaches or suggests all limitations as arranged in the claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shun Lee whose telephone number is (571)272-2439.  The examiner can normally be reached on Tuesday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on (571)272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 
/SL/
Examiner, Art Unit 2884

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884